Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants filing of the pre-brief arguments dated 11/3/2021. Claims 1-20 are pending. The withdrawn claims 4-5 have been rejoined. The 112(1) rejection of record is withdrawn. In regards to the ODP rejection, Attorney Benjamin Vaughn during an interview on 1/18/2022 indicated that the co-pending application, 10/095224 is abandoned. Hence, the ODP rejection is withdrawn. In light of the examiner’s amendments and arguments, claims 1-20 are allowed.
					Rejoinder
Claims 4-5 previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement in regards to species election as set forth in the Office action mailed on 11/14/2019, is hereby withdrawn and claims 4-5 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Benjamin Vaughan on 11/18/2022.
		
The application has been amended as follows: 
1. In claim 1, line 1, after ‘A method’ DELETE ‘for treating’ and INSERT “of therapeutic treatment for”


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claimed therapeutic method of treatment of X-linked adrenoleukodystrophy comprising administering to the subjects the two specific compounds as in claim 1 is not suggested or taught by the prior art. The art recognizes a nexus between lowering blood VLCFA levels and treating X- ALD (See Applicants arguments and Pre brief document for art references). Applicant has provided data demonstrating the effect of the claimed . 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627